POLEN, J.,
concurring specially.
Unlike the situation in Mayes, the officer’s testimony in this case innocuously referred to his having known the defendant prior to the day of the offense. A police officer may know a suspect from any number of “non-official” situations: they may have been classmates in high school; *65the suspect may be a neighbor; or the officer may have gotten to know people in his or her community by “walking the beat” over an extended time. In my view, any comparable means by which the officer can show he knows the suspect is permissible, non-objectionable testimony, and does not convey that the witness knows the suspect from prior criminal conduct-related contacts.